EXHIBIT 10.2
LOCKUP AGREEMENT




This LOCKUP AGREEMENT is made as of the 18th day of September 2007, by James
Crane (the “Holder”), in connection with his ownership of shares of common stock
of PlanetLink Communications, Inc. (the “Company”).


NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which consideration are hereby acknowledged, Holder agrees as follows:


Background.                         As of August 29, 2007 and on September 18,
2007, Holder is the beneficial owner of or entitled to receive 1,375,000,000
shares of common stock of the Company (“Common Stock”).


Share Restriction.               Holder hereby agrees that, until February 28,
2008, Holder will not sell or otherwise dispose of any shares of the Common
Stock that the Holder owns as of the date hereof other than in connection with
an offer made to all shareholders of the Company or in the event of any merger,
consolidation or similar transaction involving the Company.
 
Additionally, the Holder agrees not to engage in any hedging or other
transaction or arrangement that is designed to, or which reasonably could be
expected to, lead to or result in a sale, disposition or transfer, in whole or
in part, of any of the economic consequences of ownership of the Holder’s
shares, whether any such transaction is to be settled by delivery of shares of
Common Stock or other securities, in cash or otherwise, even if such shares
would be disposed of by someone other than the Holder. Such prohibited hedging
or other transactions would include, without limitation, any short sale or any
purchase, sale or grant of any right (including, without limitation, any put or
call option) with respect to any of the Holder’s shares or with respect to any
security that includes, relates to or derives any significant part of its value
from the Holder’s shares.
 
Share Buy Back.             Holder expressly agrees that it will return all or a
portion of the Common Stock to the Company in the event the Company determines
it can pay the Holder in cash for services provided to the Company if the
Company can present an acceptable offer to the Holder prior to February 28,
2008.
 
Miscellaneous.


a.           The Holder warrants that the signatory to this Agreement has the
power to bind the Holder.


b.           This Agreement contains the entire agreement of the Holder with
respect to the subject matter hereof.


c.           This Agreement shall be binding upon Holder, its legal
representatives, successors and assigns.


IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder has
executed this Agreement as of the day and year first above written.


HOLDER:




/s/ James Crane ____________________
James Crane